Exhibit 10.2

CONFIDENTIAL AND PRIVILEDGED

May 8, 2008

Leanne Kelly

107 A’ja Way

Warminster, PA 18974

Dear Leanne:

As discussed with you, Genaera proposes to amend your letter of employment,
dated November 22, 2002, as amended. The following paragraph is hereby added:

“If Genaera terminates your employment without cause (“cause” is defined in
Genaera’s 2004 Stock Based Incentive Compensation Plan) you will receive
(a) your monthly base salary at the highest rate in effect at any time during
your employment for twelve (12) months following your termination date; and
(b) if you are eligible to participate and elect to purchase COBRA benefits
continuation, Genaera will continue to pay the applicable premiums for a period
equal to that for which you are receiving severance payments. As conditions of
receiving the severance pay described in this paragraph, you must: (a) sign a
general release, including a non-disparagement clause, in a form acceptable to
Genaera; (b) not be in breach of any agreement executed with Genaera as part of
your employment, including, the Company’s Proprietary Information Agreement
(includes Non-Solicitation Clause), Code of Business Conduct and Ethics Policy,
Statement on Insider Information and Insider Trading, Conflict of Interest
Policy, Sexual Harassment Policy and the Drug Free Workplace Policy; (c) keep
the existence of these severance terms and your participation in the Genaera
Severance Pay Program confidential from all persons other than executive
officers of Genaera, your immediate family members, your attorney, and your
accountant, or other financial advisor; and (d) not, during the period that you
receive payments under this paragraph, directly or indirectly own, manage,
control, participate in, consult with, render services for, or in any manner
engage in any business directly competing with the businesses of Genaera or its
affiliates, in any country where Genaera or its affiliates conducts business
(provided, however, that passive investments amounting to no more than three
percent of the voting equity of a business shall not be prohibited). The
severance payment hereunder shall be subject to the terms of the Genaera
Corporation Change of Control Severance Pay Program, provided you are an
Eligible Employee under that program.”

Except as amended above, all other terms and conditions of your employment shall
remain in full force and effect.

Please indicate your acceptance of this amendment by your signature below and
return to Human Resources by May 15, 2008.

 

/s/ John L. Armstrong, Jr.

John L. Armstrong, Jr. President and Chief Executive Officer

 

Accepted:  

/s/ Leanne M. Kelly

Date:   May 8, 2008